 



EXHIBIT 10.3 SUMMARY SHEET: DIRECTOR COMPENSATION



1.   Each director shall receive an aggregate annual cash stipend of $15,000 to
be paid in quarterly installments.   2.   Each director shall receive $2,000
cash for each face-to-face meeting of the Board attended.   3.   Each director
shall receive $1,500 cash for each telephonic meeting of the Board attended.  
4.   Each Board committee member shall receive $500 cash for each Board
committee meeting attended in conjunction with a face-to-face Board meeting.  
5.   Each Board committee member shall receive $1,500 cash for each Board
committee meeting attended, whether stand alone, telephonic or face-to-face,
except as noted in paragraph (4) above.   6.   The Audit Committee Chairman
shall receive an additional aggregate cash stipend of $5,000 to be paid in
quarterly installments.   7.   The Chairman of each other Board committee shall
receive an additional aggregate cash stipend of $3,000 to be paid in quarterly
installments.   8.   Each director shall also receive annually an aggregate of
$30,000 to be paid in Toreador equity, whether in the form of restricted stock
or stock option grants.

 